DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3-4,6,8-10,11,13-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of providing (cl 1:11-12) is indefinite because it is unclear whether it is related to the previously recited steps of closing the mold; compressing the interior portion; and maintaining the peripheral portion lose.  If they are all related, it should be clearly and positively recited as such.
 	The step of curing (cl 1:11-12) is indefinite because it is unclear whether it is related to the previously recited steps of compressing the interior portion; and maintaining the peripheral portion lose.  If they are all related, it should be clearly and positively recited as such.
 	The phrase “the interior portion of the preform being formed into a footbed and trim flange” (cl 1:14-15) is indefinite because it is unclear whether it is related to the compressed interior portion of the preform found within the molding region in the closed mold.  If they are related, it should be clearly and positively recited as such.
 	The step of removing (cl 1:17) is indefinite because it is unclear whether it is related to the previously recited steps of curing the liquid; and opening the mold after the liquid material is cured.  If they are all related, it should be clearly and positively recited as such.
	The step of providing (cl 11:15-16) is indefinite because it is unclear whether it is related to the previously recited steps of inserting the preform into a molding region of a mold cavity; closing the mold; and compressing the interior portion.  If they are all related, it should be clearly and positively recited as such.
 	The step of curing (cl 11:17-19) is indefinite because it is unclear whether it is related to the previously recited steps of inserting the preform into a molding region of a mold cavity; closing the mold; and compressing the interior portion.  If they are all related, it should be clearly and positively recited as such.
 	The phrase “the interior portion of the preform being formed into a footbed and trim flange” (cl 11:18-19) is indefinite because it is unclear whether it is related to the compressed interior portion of the preform found within the molding region in the closed mold.  If they are related, it should be clearly and positively recited as such.
 	The step of removing (cl 11:21) is indefinite because it is unclear whether it is related to the previously recited steps of curing the liquid; and opening the mold after the liquid material is cured.  If they are all related, it should be clearly and positively recited as such.
 	Corrections are required.

Claims 1,3-4,6,8-10,11,13-14 and 17-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant’s arguments with respect to claim(s) 1,3-4,6,8-10,11,13-14 and 17-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744